Citation Nr: 0722691	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-26 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension.  






INTRODUCTION

The veteran served on active duty from July 1978 to April 
1988. 

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied the above claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.

The veteran's service medical records contain findings of 
elevated blood pressure readings in September 1978 (138/100), 
November 1978 (160/108), June 1984 (preeclampsia), July 1984 
(138/90), and August 1984 (140/96).  On separation 
examination in January 1988, it was noted that she had high 
blood pressure during pregnancies in 1984 and 1986, and that 
her blood pressure was normal after delivery.  At the time of 
her separation from service, her blood pressure was recorded 
as 100/50.  The examiner noted a history of high blood 
pressure in 1984, resolved.  The first post-service medical 
evidence of hypertension is shown in treatments records from 
Kaiser Permanente, dated in April 1992.

The veteran is a registered nurse.  She contends that she had 
elevated blood pressure during service - prior to, during, 
and after her pregnancies.  She also stated that she was on a 
weight management program during service and under a lot of 
stress, which contributed to her high blood pressure at an 
early age.  She argued that during the time that her weight 
was observed, her blood pressure was not followed as it 
should have been.

On remand, the veteran should be afforded a VA examination 
and a medical opinion should be obtained, as discussed below, 
with review of the complete claims folder.  See 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an appropriate 
VA examination to determine the date of 
onset and etiology of hypertension.  The 
claims folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
indicate in the report that the claims 
folder was reviewed.  

The examiner is asked to provide an opinion 
as to whether it is at least as likely as 
not (50 percent or more likelihood) that 
any currently diagnosed hypertension had 
its onset during active service or is 
related to any in-service disease or 
injury.  The examiner should discuss the 
significance of the veteran's in-service 
blood pressure readings.

The examiner must provide a comprehensive 
report, including complete rationales for 
all opinions and conclusions reached.

2.  Thereafter, readjudicate the veteran's 
claim.  If the benefit sought on appeal 
remain denied, the veteran and her 
representative, if any, should be provided 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





